Title: Orderly Book, 7 November 1758
From: Washington, George
To: 



[7 November 1758]

Camp at Loyal Hannon Novr 7 1758
Parole Boston
Field Officer for to morrow Lt Colo. Lloyd.
Adjt for to morrow 2 B. Pensilvanians.
A return to be given in immediately of all the Horses belonging to each Corps including their own Private property as well as those they had from the King. this Evening at 4 OClock the Regimentl Surgeons are to give to Doctor Russell a list of their Sick and to explain their Situation.

Genl Forbes expects that the Troops will have 80 Cartridges ⅌ Man Compleated by to morrow Night, 44 of which are to be carefully packd up in Casks & deliverd to the Artillery with the Mark of their Corps[.] As all the Troops [i.e., tools] are immediately to be put in repair the Commanding Officers are to Order the Strictest Search to be made in their Corps and to Collect all that are in the Possession of the Officers private Men Sutlers or Others and deliver them into Mr Lyons at the Store to morrow morning at 10 OClock and any Person who shall neglect to return the Tools in their Possesion will incur the Genls highest Displeasure.
but as felling Axes are necessary for the Conveniencey of Corps they will afterwards be return’d upon the Commanding Officers Receipts.
